DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment and arguments presented 7/13/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of Claims 1 and 14, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
        However, none of the prior art cited alone or in combination provides the motivation to teach 
a visual enhancement system, comprising:
a wearable display headset that includes one or more display modules and one or more lenses, wherein the one or more display modules are configured to display contents at the one or more lenses respectively for a viewer that wears the wearable display headset; and
a mobile device communicatively connected with the wearable display headset, wherein the mobile device includes: a first screen, a display detection module configured to detect the one or more display modules and receive display parameters from the wearable display headset, and 
a content delivery module configured to deliver visual content on the one or more detected display modules in accordance with the display parameters, wherein the visual content delivered to the display modules is different from content showed on the first screen as claimed in Claim 1.

                Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/VIJAY SHANKAR/Primary Examiner, Art Unit 2622